Citation Nr: 1504905	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-03 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell cancer of the neck, throat and thyroid area.

2.  Entitlement to service connection for a bilateral hip disability as secondary to  service-connected osteoarthritis of the lumbar spine.

3.  Entitlement to an compensable evaluation for arthritis of the right foot and right great toe.

4.  Entitlement to an increased evaluation for osteoarthritis of the lumbar spine, currently rated as 20 percent disabling. 

5.  Entitlement to an increased evaluation for external hemorrhoids, prolapsed, currently rated as 10 percent disabling. 
 
6.  Entitlement to an increased rating for residuals of a right knee injury with osteoarthritis, rated as 10 percent disabling prior to November 5, 2012, and as 30 percent disabling from that date. 

7.  Entitlement to an increased rating for right knee instability, currently rated as 20 percent disabling. 

8.  Entitlement to an increased rating for major depressive disorder, currently rated as 50 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971 and from July 1973 to July 1989.  He died on December [redacted], 2014.  

This matter comes to the Board of Veterans'Appeals (Board) on appeal from adverse rating actions which denied the benefits sought on appeal.


FINDING OF FACT

On December 22, 2014, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, that the appellant died in December 2014.
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


